Citation Nr: 1627623	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  15-03 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed





INTRODUCTION

The Veteran served on active duty from December 1989 to June 1990 and from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

As an initial matter, the Board notes that the Veteran's claims for service connection for fibromyalgia and chronic fatigue syndrome were previously denied in a February 2012 rating decision.  The Veteran was notified of the February 2012 rating decision by a letter dated February 27, 2012 and did not appeal that decision.  Indeed, instead of submitting a statement that expressed disagreement with the determination made in the February 2012 rating decision and/or a desire to contest the result, the Veteran submitted a formal request to reopen the previously denied claims, after which the RO issued the June 2013 rating decision on appeal.  See September 2012 VA Form 21-526b; see also September 2012 Veteran statement.  

Significantly, however, VA regulations provide that, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of 38 C.F.R. § 3.156, which defines new and material evidence.  38 C.F.R. § 3.156(c) (2015).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  Id.  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

In the instant appeal, in April 2014, VA received new service personnel records that show the Veteran participated in Operation Desert Shield and Storm and other combat expeditions during his period of military service, for which he was awarded various awards, including the Combat Action Ribbon.  As these documents are relevant to the in-service events the Veteran alleges resulted in his claimed disability, i.e., his Gulf War service, the Board finds that his service connection claims should be reviewed on a de novo basis, and the issues on appeal are characterized as shown on the title page of this decision.  See 38 C.F.R. § 3.156(c)(ii) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

In July 2016, VA received notice that the Veteran he died in April 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
 § 20.1302 (2014); but see 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claims originated (listed on the first page of this decision).  See 38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal is dismissed.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


